Title: From George Washington to George Plater, 25 October 1784
From: Washington, George
To: Plater, George

 

Dear Sir,
Mount Vernon 25th Oct. 1784

Your letter of the 20th did not reach me until yesterday afternoon. I am now set down to acknowledge it, and shall be happy if from any information I can give, you should derive satisfaction, or the public benefit.
To describe the usefulness of water transportation, would be a mere waste of time, every man who has considered the difference of expence between it, & land transportation, and the prodigeous saving in the article of draught cattle, requires no arguments in proof of it. and to point out the advantages which the back Inhabitants of Virginia and Maryland would derive from an extension of the inland navigation of the river Potomk, (even supposing our views did not extend beyond the Apalachian Mountains) would be equally nugatory.
But I consider this business in a far more extensive point of view—and the more I have revolved it, the more important it appears to me; not only as it respects our commerce, but our political interests, and the well being, & strength of the Union also.
It has long been my opinion, that the shortest, easiest, and least expensive communication with the invaluable and extensive Country back of us, would be by the river Potomack; and in this opinion I am not singular; Evans in his map and analysis of the middle Colonies, which (considering the early period at which they were given to the public) are done with surprizing exactness—and Hutchins since, in his topographical description of the Western Country (some parts of which are from actual Surveys) are of the same sentimts; as indeed all others who have had opportunities, & taken the pains to investigate & consider the subject, also are.
But that this may not appear a European scheme, or as an opinion unsupports by facts, I will give you the different routs & distances from Detroit, by which the Fur & Peltry trade of the lakes, even as far as that of the Wood, must pass; unless the Spaniards contrary to their present policy should open their Ports to it—or Great Britain, to divert it from us, should endeavor to force nature by carrying it along the river Outawaies into Canada, which I scarcely think they will attempt, or could

effect if they did, as the Lakes are as open to our Traders as theirs, and the way easier from them.
These routs and distances are given from the best maps extant, corrected by actual Surveys in many instances, and by such oral testimony as my opportunities during the war have enabled me to obtain.
Taking Detroit then (which is putting ourselves in as distant a point of view as we can be placed, because it is on the Northwestern line of the United territory) it appears from the enclosed statement, that the tide water of Potomack is nearer to it, by 168 Miles than that of the river St Lawrence—or that of the Hudson at Albany, by 176 Miles.
Maryland as it respects the navigation of Potomack stands upon similar ground with Virginia—Pensylvania, altho’ the Susquehanna is said to be an unfriendly water, much impeded by rocks & rapids, and disgorging itself into Chesapeak bay, have it, I am told, in contemplation to open a communication between Tobys Creek (which emptys into the Alligany river 95 Miles above Fort Pitt) and the West branch thereof; and to cut a canal between the latter, that is the Susquehanna, and the Schuylkill—the expence of which is more easy to be conceived than estimated or described, but a people possessed of the spirit of Commerce—who see—and who will resolve to pursue advantages, may atchieve almost any thing. In the meanwhile, under the uncertainty of these undertakings, they are smoothing (as I have been informed) the roads, and paving the ways for the trade of that western world, to their capitol—That New York will do the same, so soon as the British Garrisons are removed, which at present are insuperable obstacles in their way, none who are as well acquainted with the genious & policy of those people as I am, can harbour the smallest doubt—any more than they will of the difficulty of diverting trade, after connections are once formed, & it has flowed for any length of time in one channel into that of another.
I am not for discouraging the exertion of any State to draw the Commerce of the Western Country to its Seaports. The more communications are opened to it, the closer we bind that rising world (for indeed it may be so called) to our interests; and the greater strength shall we acquire by it. Those to whom nature affords the best communication, will, if they are wise &

politic, enjoy the greatest share of the trade, all I would be understood to mean therefore, is, that the gifts of Providence may not be neglected, or slighted. These when viewed upon a commercial scale, are alone sufficient to excite our endeavors; but the political object is, in my estimation, immense.
I need not remark to you Sir, that the flanks and rear of the United territory are possessed by other powers, and formidable ones too. nor how necessary it is to apply the cement of interest, to bind the several parts of it together; for what ties let me ask, should we have upon those people, and how entirely unconnected shall we be with them, if the Spaniards on their right, or Great Britain on their left, instead of throwing stumbling blocks in their way as they now do, should envite their trade, & seek alliances with them? what, when they get strength, which will be sooner than is generally imagined (from the emigration of foreigners, who can have no predeliction for us, as well as from the removal of our Citizens) may be the consequence of their having formed close connections with both, or either of those powers in a Commercial way? needs not the gift of prophecy to foretell.
The Western settlers—I speak now from my own observations—stand as it were upon a pivet; the touch of a feather would almost incline them any way—they looked down the Mississipi until the Spaniards (very impoliticly I think for themselves) threw difficulties in their way; & for no other reason that I can devise, than because they glided gently down the stream without considering perhaps the length of the voyage, & the time necessary to perform it in. & because they had no other means of coming to us, but by a long land transportation, and unimproved roads.
These causes have hitherto checked the industry of the present Settlers, for except the demand for provisions, occasioned by the encrease of population; and the little flour which the necessities of the Spaniards have compelled them to buy; they have no excitements to labour—But open the road once, & make easy the way for these, and see what an influx of articles will be poured in upon us. how amazingly our exports will be encreased by them, and how amply we shall be compensated for any trouble and expence we may encounter to effect it.
A combination of circumstances make the present conjuncture

more favorable than any other, to fix these matters—The crusty & untoward disposition of the Spaniards on one side, and the private views of some individuals coinciding with the policy of the Court of G. Britain on the other, to retain the Posts of Oswego, Niagara, Dretroit &ca (which though they are done under the letter of the treaty, is certainly an infraction of the spirit of it, and injurious to the Union) may be improved to the greatest advantage by the States of Virginia & Maryland if they would open their arms, and embrace the means which are necessary to establish the trade—It wants but a beginning—the Western Inhabitants would do their part towards its execution. Weak as they are at present, they would meet us half way rather than be driven into the arms of, or be dependent upon, foreigners; the consequence of which would be, a seperation or a war—the way to avoid both, fortunately for us, is, to do that, which our most essential interests prompts us to; and which, at a very small comparitive expence, is to be effected, that is, to open a wide door to their commerce, & make the communication as easy as possible for their produce.
This, in my judgment, would dry up the other sources, or if any part should flow down the Mississipi from the Falls of the Ohio, by means of Vessels built for the sea, & sold with their Cargoes, the returns for them, I conceive, would go back this way.
I consider Rumseys discovery for working Boats against the stream, by mechanical powers principally, as not only a very fortunate invention for these States in general, but as one of those circumstances which have combined to render the present epocha favorable above all others, for fixing, if we are disposed to avail ourselves of them, a large portion of the Peltry & Fur trade of the lakes, and the commerce within, irrecoverably, to these two states.
Lengthy as this letter is, I might have enlarged, but company prevents me—If there are any ideas in it which may be improved upon, I shall feel happy in having obeyed your commands, if there are not, your request must be my apology for having troubled you with these observations. My best respects, in which Mrs Washington joins me, are tendered to Mrs Plater. and I am—Dear Sir Yr Most Obedt Hble Servt

Go: Washington

